Per Curiam.

This was an action against the company, commenced before a justice of the peace, for killing the horse of Kargus. Damages laid at 110 dollars. Judgment for 110 dollars. Appeal to the Circuit Court. Finding for the plaintiff 110 dollars. Judgment for double the amount, 220 dollars, &c., under the act of March 1,1853.
This judgment is erroneous. Madison, &c., Co. v. Whiteneck, 8 Ind. R. 217.
The justice of the peace had no jurisdiction of the case, because the sum demanded was over one hundred dollars. 8 id. 237.
The judgment is reversed with costs. Cause remanded with instructions to dismiss it.
J. Smith, for the appellant.